Citation Nr: 0428168	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  02-12 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence to reopen a previously 
denied claim for service connection for a psychiatric 
disability (claimed as bipolar disorder) has been received.

2.  Whether new and material evidence to reopen a previously 
denied claim for service connection for hypertension has been 
received.

3.  Whether new and material evidence to reopen a previously 
denied claim for service connection for residuals of a right 
hand injury has been received.
 

REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from September 3, 1970, to 
September 25, 1970.

In August 1978, the RO denied the veteran's original claim 
for service connection for residuals of a right hand injury. 
The RO provided notice of the decision, and of the veteran's 
appellate rights; the veteran did not appeal.

In December 1986, the RO denied the veteran's original claim 
for service connection for bipolar disorder. The RO provided 
notice of the decision, and of the veteran's appellate 
rights; the veteran did not appeal.  In November 1992, the RO 
found no new and material evidence to reopen a previously 
denied claim for service connection for a psychiatric 
disability.  In May 1993, the RO found new and material 
evidence to reopen the veteran's claim, but denied service 
connection for a psychiatric disability; the veteran 
appealed.  Subsequently, in January 1996, the Board of 
Veterans' Appeals (Board) denied the veteran's claim for 
service connection for a psychiatric disability. 

In August 1996, the RO denied the veteran's original claim 
for service connection for hypertension; the veteran 
appealed.  Subsequently, in May 1998, the Board denied the 
veteran's claim for service connection for hypertension.

These matters come to the Board on appeal from May 2002 and 
October 2002 rating decisions.  

The Board notes that, regardless of the RO's characterization 
and adjudication of the claims, the Board must determine 
whether new and material evidence to reopen the claims has 
been received, before proceeding further, inasmuch as this 
preliminary determination affects the Board's legal 
jurisdiction to reach the underlying claims to adjudicate 
them de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  Hence, the issues are properly characterized as 
petitions to reopen, as on the title page.  

The Board's decision on the petitions to reopen the claims 
for service connection for a psychiatric disability, for 
hypertension, and for residuals of a right hand injury is set 
forth below.  The claim for service connection for residuals 
of a right hand injury is addressed in the remand following 
the order; that matter is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  In January 1996, the Board denied service connection for 
a psychiatric disability.

3.  Evidence received since the January 1996 Board decision 
is essentially duplicative or cumulative in nature, does not 
bear directly or substantially upon the issue at hand, and/or 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a psychiatric disability (claimed as bipolar disorder). 

4.  In May 1998, the Board denied service connection for 
hypertension.

5.  Evidence received since the May 1998 Board decision is 
essentially duplicative or cumulative in nature, does not 
bear directly or substantially upon the issue at hand, and/or 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for hypertension. 

6.  In August 1978, the RO denied service connection for 
residuals of a right hand injury.

7.  New evidence associated with the claims file since the 
August 1978 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for residuals of a right hand injury. 


CONCLUSIONS OF LAW

1.  The Board's January 1996 decision denying the veteran's 
claim for service connection for a psychiatric disability is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2003).

2.  The evidence associated with the claims file since the 
Board's January 1996 denial is not new and material; thus, 
the requirements to reopen the veteran's claim for service 
connection for a psychiatric disability have not been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (in 
effect prior to August 2001), and 20.1105 (2003).

3.  The Board's May 1998 decision denying the veteran's claim 
for service connection for hypertension is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2003).

4.  The evidence associated with the claims file since the 
Board's May 1998 denial is not new and material; thus, the 
requirements to reopen the veteran's claim for service 
connection for hypertension have not been met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (in effect prior to 
August 2001), and 20.1105 (2003).

5.  With respect to a right hand disability, the evidence 
received since the RO's August 1978 denial is new and 
material; thus, the criteria for reopening the veteran's 
claim for service connection for residuals of a right hand 
injury are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§3.156(a) (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A.              § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f).  
However, as there are, nonetheless, duties to notify and 
assist owed the veteran, the Board determines, in any event, 
that all notification and development action needed to render 
a fair decision on the issues on appeal has been 
accomplished.

Through the September 2002 and March 2003 SOCs, the veteran 
has been notified of the law and regulations governing the 
claims, the evidence that has been considered in connection 
with his appeal, and the bases for the denial of the claims.  
The RO notified the veteran of the three criteria for 
establishing service connection in September 2002, and of the 
criteria for new and material evidence for reopening a 
previously denied claim in July 2001.  Thus, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to reopen the claims, and has 
been afforded ample opportunity to submit such information 
and evidence.  

In the July 2001 and September 2002 letters to the veteran, 
the RO notified him of the evidence needed to reopen his 
claims.  The RO's letters requested that the veteran 
complete, sign, and return an authorization for release of 
information, and notified him that VA would request such 
records on his behalf.  Those letters also invited the 
veteran to submit any additional evidence in his possession.  
In view of the July 2001 and September 2002 letters, the 
Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by VA, has also been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  The record contains signed 
authorizations from the veteran, allowing VA to retrieve the 
veteran's prior medical records.

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with section 
5103(a)/§ 3.159 because an initial AOJ adjudication had 
already occurred.  For the reasons enumerated below, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

The RO issued the September 2002 and March 2003 statements of 
the case  explaining what was needed to substantiate the 
claims within one-year of the March 2002 and October 2002 
rating decisions on appeal, and the veteran was thereafter 
afforded the opportunity to respond.  Moreover, the RO 
notified the veteran of the VCAA duties to notify and assist 
in its letters of July 2001 and September 2002, and these 
matters came to the Board in October 2004, well after the 
one-year period for response to any such notice (see 
38 U.S.C.A. § 5103(b)(1)); and, the veteran has been afforded 
substantial time to submit any additional evidence.

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO has undertaken reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to reopen his claims, to include obtaining 
private medical records.  The veteran has not identified, and 
the record does not otherwise indicate the existence of, any 
additional medical or other relevant evidence that is 
necessary for a fair adjudication of the claims that has not 
already been obtained.  Hence, the Board is aware of no 
circumstances in this matter that would put the VA on notice 
of the existence of any additional relevant evidence that, if 
obtained, would provide a basis to reopen the claims on 
appeal.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995). 

In view of all the foregoing, the Board finds that all duties 
to notify and assist have been met, and there is no prejudice 
to the veteran in proceeding with a decision at this 
juncture.

Should the Board determine that new and material evidence has 
been presented, such claim will be reopened, and any required 
development would be undertaken in accordance with the VCAA.  
See, e.g., Elkins v. West, 12 Vet. App. 209 (1999).  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted that bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002)).  Given the date of 
claim culminating in the instant appeal on the petitions to 
reopen the claims for service connection for a psychiatric 
disability and for hypertension, the Board will apply the 
version of 38 C.F.R. § 3.156(a) in effect prior to August 29, 
2001; that version appears in the 2001 edition of Title 38 of 
the Code of Federal Regulations].  

In determining whether new and material evidence has been 
presented, VA initially must decide whether evidence 
submitted since the prior final denial is, in fact, new.  
This analysis is undertaken by comparing the newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The provisions of 38 
U.S.C.A. § 5108 require a review of all evidence submitted by 
a claimant since the last final denial on any basis to 
determine whether a claim must be reopened.  See Evans v. 
Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

A.  Psychiatric Disability (Claimed as Bipolar Disorder)

In a December 1986 rating decision, the RO denied service 
connection for bipolar disorder.  Evidence considered at that 
time included the veteran's service medical records, the 
summary report of a June 1978 VA hospitalization for 
treatment of paranoid schizophrenia, and a December 1986 
letter from a psychiatric social worker.  The service medical 
records showed no physical or mental disability that 
warranted the veteran's discharge from service.  In its 
decision, the RO noted that the first evidence of a bipolar 
disorder was shown in 1978, several years after the veteran's 
discharge from service.  Service connection for a bipolar 
disorder was denied.  The veteran did not appeal the denial, 
and that decision is final.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.302, 20.1103.  

In February 1993, the RO received medical evidence showing 
treatment for chronic schizophrenia between May 1970 and 
August 1970, just prior to the veteran's entry in active 
service.  Additional evidence showed treatment for a bipolar 
disorder in the early 1990's, and the veteran testified that 
he was treated by the VA immediately following his discharge 
from service.  Based on the evidence then of record, in May 
1993, the RO reopened the veteran's claim; however, in 
January 1996, the Board denied service connection for a 
psychiatric disability on the basis of evidence showing that 
the veteran's psychiatric disability clearly and unmistakably 
preexisted service, and on the lack of evidence showing 
aggravation in service.

Unless the Chairman orders reconsideration, or one of the 
other exceptions to finality apply, all Board decisions are 
final on the date stamped on the face of the decision.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Here, the veteran's 
motion for reconsideration of the Board's January 1996 
decision was denied in July 2002, and no other exception to 
finality applies; hence, that decision is final as to the 
evidence then of record. 

The present claim was initiated in April 2001.  Thus, the 
last final denial of the claim was the Board's January 1996 
decision.  In the present case, evidence added to the record 
since January 1996 includes additional non-VA hospital 
records and VA outpatient records showing a diagnosis of, and 
treatment for, a bipolar disorder.  Also submitted are 
duplicate copies of service medical records, as well as the 
veteran's statements that he will continue to have a bipolar 
disorder throughout his life.

Although the recently received medical records are "new" in 
that these particular reports were not previously considered, 
that evidence is cumulative of evidence previously considered 
that established the presence of a current psychiatric 
disability (now diagnosed as bipolar disorder).  
Significantly, the evidence added to the record is not 
material for purposes of reopening the claim because none of 
these records address the question of aggravation during the 
veteran's limited period of active duty in September 1970.  
Likewise, while the Board recognizes that additional 
treatment records remain outstanding, the Board notes that, 
in this case, such records are of minimum probative value for 
purposes of reopening the veteran's claim.

In the absence of new and material evidence that raises a 
reasonable possibility of substantiating the claim, the 
requirements to reopen the claim for service connection for a 
psychiatric disability (claimed as bipolar disorder) have not 
been met; hence, the appeal must be denied.  As the veteran 
has not fulfilled his threshold burden of submitting new and 
material evidence to reopen the finally disallowed claim, the 
benefit-of-the-doubt doctrine is not applicable.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).

B.  Hypertension

In an August 1996 rating decision, the RO denied service 
connection for hypertension; the veteran appealed.  In its 
May 1998 decision, the Board found no competent medical 
evidence that the veteran's current diagnosis of hypertension 
was attributable to active service, and denied service 
connection.  The Board also noted that the veteran did not 
serve 90 days or more on continuous active duty, and was not 
entitled to a presumption of service connection by 
application of 38 U.S.C.A. §§ 1110, 1112.  Evidence 
considered at the time of the May 1998 Board decision 
included the veteran's service medical records, a transcript 
of the veteran's November 1997 Travel Board testimony, and 
post-service medical records showing diagnoses of 
hypertension and a history of hypertension in 1986.  The 
service medical records neither showed manifestations nor a 
diagnosis of hypertension.  

As noted above, unless the Chairman orders reconsideration, 
or one of the other exceptions to finality apply, all Board 
decisions are final on the date stamped on the face of the 
decision.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Here 
again, the veteran's motion for reconsideration of the 
Board's May 1998 decision was denied in July 2002, and no 
other exception to finality applies; hence, that decision is 
final as to the evidence then of record. 

This petition to reopen was initiated in April 2001.  Thus, 
the last final denial of the claim was the Board's May 1998 
decision.  In the present case, evidence added to the record 
since May 1998 includes VA and non-VA treatment records 
pertaining to disabilities other than hypertension and a 
November 1999 diagnosis of hypertension, which is controlled.  
Although the recently received medical records are "new" in 
that these particular reports were not previously considered, 
the evidence added to the record is not material for purposes 
of reopening the claim because it is not relevant to the 
question central to the underlying claim for service 
connection-i.e., whether there is a medical nexus between 
currently diagnosed hypertension and a disease or injury in 
service.

Even if the veteran's current contentions-that his 
hypertension is attributed to an alleged manic depression 
episode in service, or that it had its onset in service-are 
considered new, the Board points out that, as a layperson, 
the veteran is not competent to provide a probative opinion 
on a medical matter, such as the etiology of a disability.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  
  
In the absence of new and material evidence that raises a 
reasonable possibility of substantiating the claim, the 
requirements to reopen the claim for service connection for 
hypertension have not been met; hence, the appeal must be 
denied.  Again, the threshold burden of submitting new and 
material evidence to reopen the finally disallowed claim has 
not been fulfilled, and, thus, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

C.  Residuals of a Right Hand Injury

In an August 1978 decision, the RO denied service connection 
for residuals of a right hand injury.  Evidence considered at 
that time included the veteran's service medical records, and 
the summary report of a June 1978 VA hospitalization.  The 
service medical records showed the veteran complained of hand 
pain in September 1970, and showed an impression of strain of 
the metacarpal muscle of the right hand.  At that time, the 
veteran was advised not to do push-ups or pressure exercise 
on his right hand for two days.  In its decision, the RO 
noted the resolved nature of the veteran's muscle strain, and 
denied service connection.  The veteran did not appeal the 
denial, and that decision became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The present claim was initiated in May 2002.  As noted above, 
VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

For claims filed on or after August 29, 2001, Title 38 Code 
of Federal Regulations, Section 3.156(a) provides that "new 
evidence" is existing evidence not previously submitted; 
"material evidence" is existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002)).  Furthermore, new 
and material evidence is "neither cumulative nor redundant" 
of evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).

As noted, the provisions of 38 U.S.C.A. § 5108 require a 
review of all evidence submitted by a claimant since the last 
final denial on any basis to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim was the 
RO's August 1978 rating decision.  Furthermore, for purposes 
of the "new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In the present case, evidence added to the record since 
August 1978 includes a private hospital record, showing a 
March 1978 release operation of burn scar syndactyly and 
coverage of web space between the index and long finger of 
the veteran's right hand; and statements of the veteran, 
including one received in July 2002, claiming that, in 
service, he dropped a telephone pole that then smashed his 
right hand.

The Board finds that the evidence added to the record, to 
include the August 1978 non-VA hospital records, does not 
constitute new and material evidence to reopen the claim.  
Although the recently received evidence is "new" in that 
these particular reports were not previously considered, the 
evidence added to the record is not material for purposes of 
reopening the claim because it is not relevant to the 
question central to the underlying claim for service 
connection-i.e., whether the veteran sustained a right hand 
disability in service.  None of the evidence establishes a 
relationship between the veteran's claimed right hand 
disability and complaints of hand pain and injury in service

In the absence of new and material evidence that raises a 
reasonable possibility of substantiating the claim, the 
requirements to reopen the claim for service connection for 
hypertension have not been met; hence, the appeal must be 
denied.  Again, the threshold burden of submitting new and 
material evidence to reopen the finally disallowed claim has 
not been fulfilled, and, thus, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

In the absence of new and material evidence, the application 
to reopen the claim for service connection for a psychiatric 
disability (claimed as bipolar disorder) is denied.

In the absence of new and material evidence, the application 
to reopen the claim for service connection for hypertension 
is denied.

In the absence of new and material evidence, the application 
to reopen the claim for service connection for residuals of a 
right hand injury is denied.


______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



